DETAILED ACTION
Response to Amendments
The amendment filed on 1/3/2022 has been entered.  
Claims 1-20 remain pending in the application. 
Allowable Subject Matter
Claims 16-20 are allowed. (see Office Action dated 8/6/2021 and Remarks filed on 1/3/2022 for Reasons for Allowance)
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see Office Action dated 8/6/2021 for Reasons for Allowance)
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 8-10, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20030186797 of Bacques et al. (henceforth referred to as Bacques).
Regarding claim 1, Bacques teaches a method for forming a joined blank assembly (Bacques: 95, fig. 11a-c, ) from a first blank of sheet material (Bacques: 1) and a second blank of sheet material (Bacques: 2) using a machine (Bacques: 50) that includes a deck (Bacques: 35, 53 54, 55, 38) coupled to a frame (Bacques: 51), the deck including a first deck member (Bacques: 35) and a second deck member (Bacques: 38),a first transfer assembly (Bacques: 36) associated with the frame, a second transfer assembly (Bacques: 39) associated with the frame, and at least one compression member (Bacques: 43), said method comprising: 
depositing the first blank on the first deck member and the second deck member using the first transfer assembly (Bacques: para 0076 and 0085, fig. 3A-L, please note deposit has been interpreted as “placing” and since in fig. 3f the two blanks contact each other and therefore both of the first and second blanks are at least indirectly placed on the first deck member 35 and second deck member 38); 
depositing the second blank in at least a partially overlying relationship to the first blank on the deck using the second transfer assembly (Bacques: para 0076-0078, fig. 3A-L and fig. 6); 
compressing the second blank and the first blank together against the deck using the at least one compression member to form the joined blank assembly (Bacques: see fig. 3 and 3F and 7, 7’ of first and second blanks 1, 2) and
moving at least one of the first deck member and the second deck member relative to the other of the first deck member and the second deck member to transfer the joined blank assembly from the deck (Bacques: see figs. 3F-3L, both the first deck member 35 and the second deck member 38 move away relative to each other to transfer the joined blank assembly 95).
Regarding claim 2, as shown in claim 1, Bacques teaches further comprising: extracting the first blank from a first feed section (Bacques: 26) of the machine using the first transfer assembly (Bacques: para 0074-0076, fig. 3A-L); and 
extracting the second blank from a second feed section (Bacques: 27) of the machine using the second transfer assembly (Bacques: para 0074-0076, fig. 3A-L), wherein the first and second feed sections are positioned on opposite sides of the deck with respect to a sheet loading direction (Bacques: direction between 26, 27, see fig. 4).
Regarding claim 3, as shown in claim 2, Bacques teaches further comprising discharging, from an outfeed section (Bacques: section around 52) of the machine, the joined blank assembly in a discharge direction that is perpendicular to the sheet loading direction (Bacques: 90, fig. 10).
Regarding claim 4, as shown in claim 3, Bacques teaches wherein said discharging the joined blank assembly comprises discharging the joined blank assembly from the outfeed section that is located at least partially beneath the deck (Bacques: see elements 35, 38 (deck)) and 52 (outfeed section) in fig. 4).
Regarding claim 5, as shown in claim 4, Bacques teaches wherein  said moving at least one of the first deck member and the second deck member away from the other of the first deck member and the second deck member comprises moving the deck from a first deck position (Bacques: 35, 38 in fig. 3F), in which the deck is configured to support the first and second blanks as they are coupled to form the joined blank assembly, to a second deck position (Bacques: 35, 38), such that the joined blank assembly drops, in a vertical direction, into the outfeed section (Bacques: 90 in fig. 30).
Regarding claim 8, as shown in claim 1, teaches wherein the second transfer assembly includes a drive shaft (Bacques: 32) operably coupled to a drive shaft actuator (Bacques: 34) for selective bi-directional rotation, said method further comprising operating the drive shaft actuator such that the drive shaft rotates the second blank from a first orientation (Bacques: orientation of 2 as shown in fig. 3A) to a second orientation that is parallel to the first blank positioned on the deck (Bacques: orientation of 2 as shown in fig. 3F).
Regarding claim 9, as shown in claim 8, Bacques teaches wherein the machine further includes a plunger (Bacques: see annotated and zoomed fig. 3) coupled to the drive shaft for rotation with the drive shaft, said method further comprising operating the plunger to move the second blank towards the deck after the second blank is oriented parallel to the first blank positioned on the deck (Bacques: see fig. 3A-L).

    PNG
    media_image1.png
    926
    1004
    media_image1.png
    Greyscale

Regarding claim 10, as shown in claim 1, Bacques teaches wherein the machine further includes a bearing structure (Bacques: 31, 32, 33) operably coupled to a bearing structure actuator (Bacques: 34) for selective bi-directional translation of the bearing structure relative to the frame in a sheet loading direction (Bacques: see fig. 3A-L), said method further comprising operating the bearing structure actuator such that the second blank is aligned in the sheet loading direction with the first blank (Bacques:  see annotated fig. 3C).

    PNG
    media_image2.png
    268
    602
    media_image2.png
    Greyscale

Regarding claim 14, as shown in claim 1, Bacques teaches wherein said compressing the second blank and the first blank together comprises compressing the second blank and the first blank against the deck using the at least one compression member that is coupled to the second transfer assembly (Bacques: 43, is indirectly coupled to second transfer assembly 39).
Regarding claim 15, as shown in claim 1, Bacques teaches further comprising orienting a leading edge of the second blank parallel to a leading edge of the first blank positioned on the deck using a squaring assembly of the second transfer assembly (Bacques: 31, 32, 33, fig. 3F,and also see annotated fig. 3F and fig. 3F).

    PNG
    media_image3.png
    626
    1015
    media_image3.png
    Greyscale

Claims 1 and 10-15 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20110053746 of Desertot et al. (henceforth Desertot).
Regarding claim 1, Desertot teaches a method for forming a joined blank assembly (Desertot: 2,3) from a first blank of sheet material (Desertot: 3) and a second blank of sheet material (Desertot: 2) using a machine (Desertot: 24) that includes a deck (Desertot: 29, 30, 31, 81 and the structure shown in fig. 3A) coupled to a frame (Desertot: the outside structure of 24 in figure 2), the deck including a first deck member (Desertot: 29, 31, 81) and a second deck member (Desertot: 30), a first transfer assembly (Desertot: 27, 28, para 0089, please note that fig. 2 has mislabeled element 27 as element 17) associated with the frame, a second transfer assembly (Desertot: 50, para 0093) associated with the frame, and at least one compression member (Desertot: 60, 70), said method comprising: 
depositing the first blank on the first deck member (Desertot: para 0093) and the second deck member (Desertot: para 0089) using the first transfer assembly (Desertot: 27, 28 para 0089, fig. 3A, please note that part of the first transfer assembly 28 places the first blank 3 on to the second deck member 30 and then transferred to the first deck member, 2931. Therefore part of the first transfer assembly 28 is indirectly used to deposit the first blank onto the first deck member 29, 31); 
depositing the second blank in at least a partially overlying relationship to the first blank on the deck using the second transfer assembly (Desertot: para 0093); 
compressing the second blank and the first blank together against the deck using the at least one compression member to form the joined blank assembly (Desertot: see fig. 4 and 8, para 0094); and
moving at least one of the first deck member and the second deck member relative to the other of the first deck member and the second deck member to transfer the joined blank assembly from the deck (Desertot: part of the first deck member 81 moves the joined blank assembly, para 0119).
Regarding claim 10, as shown in claim 1, Desertot teaches wherein the machine further includes a bearing structure (Desertot: 33) operably coupled to a bearing structure actuator (Bacques: para 0098) for selective bi-directional translation (Desertot:  3A-B) relative to the frame in a sheet loading direction (Desertot: see fig. 3A-5), said method further comprising operating the bearing structure actuator such that the second blank is aligned in the sheet loading direction with the first blank (Desertot:  see fig. 3B).
Regarding claim 11, as shown in claim 10, Desertot teaches wherein the machine further includes a position sensor (Desertot: 62) associated with the frame, the position sensor configured to sense a position of the second blank relative to the first blank positioned on the deck (Desertot: para 0098-0101), said operating the bearing structure actuator further comprises operating the bearing structure actuator using feedback from the position sensor, such that the bearing structure carries a leading edge of the second blank past a leading edge of the first blank in the sheet loading direction by a predetermined overlap distance (Desertot: see annotated fig. 3B).

    PNG
    media_image4.png
    620
    699
    media_image4.png
    Greyscale

Regarding claim 12, as shown in claim 1, Desertot teaches wherein the machine further includes a first tamp (Desertot: 34) and a first stop (Desertot: 61) positioned on opposite sides of the deck, said method further comprising operating the first tamp to couple a leading edge of the first blank against the first stop when the first blank is positioned on the deck (Desertot: para 0090, see fig. 3B).
Regarding claim 13, as shown in claim 12, Desertot teaches further comprising selectively moving the first stop from a first position above the deck (Desertot: para 0098, fig. 3A-B), in which the leading edge of the first blank is coupleable against said first stop (Desertot: para 0098, fig. 3A-B), to a second position below the deck (Desertot: para 0105-0107, 0128), such that said first stop does not interfere with said positioning the extracted second blank in the at least partially overlying relationship to the first blank on the deck (Desertot: para 0105-0107, 0128).
Regarding claim 14, as shown in claim 1, Desertot teaches wherein said compressing the second blank and the first blank together comprises compressing the second blank and the first blank against the deck using the at least one compression member that is coupled to the second transfer assembly (Desertot: 60, 70 are indirectly coupled to second transfer assembly 50).
Regarding claim 15, as shown in claim 1, Desertot teaches further comprising orienting a leading edge of the second blank parallel to a leading edge of the first blank positioned on the deck using a squaring assembly of the second transfer assembly (Desertot: 34, 35, 61, 62, see also annotated fig. 3b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bacques in view of USP# 4,315,752 of Moen (henceforth Moen).
Regarding claim 6, as shown in claim 5, Bacques is silent on the method further comprising receiving the joined blank assembly dropped from the deck on a retractable support of the outfeed section positioned above a conveyor of the outfeed section.
However, Moen a machine for forming a joined blank assembly (Moen: apparatus shown in fig. 1) from a first blank of sheet material (Moen: H) and a second blank of sheet material (Moen: B), said machine comprising: a deck (Moen: 72) coupled to a frame (Moen: 60); a first transfer assembly (Moen: 84) associated with said frame, said first transfer assembly configured to position the first blank on said deck; a second transfer assembly (Moen: 88) associated with said frame, said second transfer assembly configured to position the second blank in at least a partially overlying relationship to the first blank on said deck (Moen: see fig. 4); and an outfeed section (Moen: 66, the bottom section of fig. 4); wherein said outfeed section includes a retractable support (Moen: 430, c. 6, l. 50-55) positioned above a conveyor (Moen: 66). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify support of Bacques by making it retractable as taught by Moen in order to allow the joined blank assembly to more easily fall down to the conveyor without being hindered which in turn improves the stability and consistent orientation of the joined blank assembly when it lands on the conveyor. 
Response to Arguments
Applicant’s arguments filed on 1/3/2022 have been fully considered:
Amended claims have overcome all 112 (b) or second paragraph rejection/s. 
Applicant's arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new interpretation of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731